                                    Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 1 of 12 Page ID #:3471



                                        1   Elizabeth V. McNulty (Bar No. 192455)
                                        2   emcnulty@efstriallaw.com
                                            Christine Diaz Reynolds (Bar No. 265566)
                                        3   creynolds@efstriallaw.com
                                        4   EVANS FEARS & SCHUTTERT LLP
                                            4440 Von Karman Avenue, Suite 250
                                        5   Newport Beach, California 92660
                                        6   Telephone: (949) 301-9463
                                            Facsimile: (949) 966-0706
                                        7

                                        8   Attorneys for Specially Appearing Defendant
                                            JAGUAR LAND ROVER
                                        9   AUTOMOTIVE PLC
                                       10

                                       11                           UNITED STATES DISTRICT COURT
4440 Von Karman Avenue, Suite 250




                                       12                          CENTRAL DISTRICT OF CALIFORNIA
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                       13                                           Case No. CV 19-09436-CJC(Ex)
                                            JAMES LAUKAT and MISUN
                                       14   LAUKAT,
                                       15
                                                                                    MEMORANDUM OF POINTS AND
                                                              Plaintiffs,           AUTHORITIES IN SUPPORT OF
                                       16
                                                                                    MOTION TO DISMISS JAGUAR
                                                                                    LAND ROVER AUTOMOTIVE PLC
                                                   vs.                              OR, IN THE ALTERNATIVE,
                                       17                                           MOTION TO QUASH SERVICE OF
                                       18   ABB, INC., et al., and DOES 1-400,      SUMMONS

                                       19                     Defendants.           HEARING DATE: March 2, 2020
                                       20
                                                                                    TIME:         1:30 p.m.

                                       21
                                                                                    JUDGE:     Hon. Cormac Carney
                                                                                    COURTROOM: 7C
                                       22

                                       23

                                       24

                                       25

                                       26

                                       27
     {00083950 28
               }                            MEMORANDUM OF POINTS AND AUTHORITIES
                                            MOTION TO DISMISS OR, IN THE
                                            ALTERNATIVE, QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 2 of 12 Page ID #:3472



                                     1                                               I.
                                     2                                         INTRODUCTION
                                     3          Specially appearing defendant Jaguar Land Rover Automotive plc
                                     4   (“JLRAplc”), a foreign holding company, was improperly served with process via
                                     5   the agent for service of process authorized to accept service on behalf of its North
                                     6   American subsidiary.         Despite receiving notice of the improper service via a
                                     7   document titled “Rejection of Service of Process,” the plaintiffs continue to
                                     8   improperly threaten default judgment against JLRAplc, despite good faith meet-
                                     9   and-confer efforts explaining the legal impropriety of such action. Accordingly,
                                    10   JLRAplc now moves to dismiss this case or, alternatively, quash service of process,
                                    11   pursuant to Rule 12(b)(5) of the Federal Rules of Civil Procedure and submits this
4440 Von Karman Avenue, Suite 250




                                    12   memorandum of points and authorities in support thereof.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13                                               II.
                                    14                    FACTUAL AND PROCEDURAL BACKGROUND
                                    15          On October 1, 2019, a copy of the complaint was left with the receptionist at
                                    16   CSC Lawyers Incorporating Service (hereinafter “CSC”), 2710 Gateway Oaks
                                    17   Drive, Suite 150N, Sacramento, California 95833.         According to the Proof of
                                    18   Service of Summons, the party that was intended to have been served was
                                    19   “JAGUAR LAND ROVER NORTH AMERICA, LLC, individually and as
                                    20   successor in interest to TRIUMPH MOTOR COMPANY on behalf of JAGUAR
                                    21   LAND ROVER AUTOMOTIVE PLC, individually and as successor in interest
                                    22   to TRIUMPH MOTOR COMPANY.” (See Exhibit 1 to Declaration of Christine
                                    23   Reynolds (hereinafter “Reynolds Decl.”), at ¶2.) CSC is the authorized agent for
                                    24   service of process for Jaguar Land Rover North America, LLC (“hereinafter
                                    25   JLRNA-LLC”), which is a wholly separate entity that is also a defendant in this
                                    26   action. CSC is not an authorized agent for service of process for moving party
                                    27   JLRAplc, which is a foreign parent company of JLRNA-LLC. (Reynolds Decl., at
       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,    -2-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 3 of 12 Page ID #:3473



                                     1   ¶3.)
                                     2          On October 4, 2019, CSC issued a document titled “Rejection of Service of
                                     3   Process” addressed to Plaintiff’s counsel, Benno Ashrafi, Weitz & Luxenberg P.C.,
                                     4   1880 Century Park East, Suite 700, Los Angeles, CA 90067.” (See Exhibit 2 to
                                     5   Reynolds Decl., at ¶4.) The Rejection notice identified the party served as “Jaguar
                                     6   Land Rover Automotive PLC, Individually and as successor in interest to Triumph
                                     7   Motor Company” and advised Plaintiffs, through their counsel, that “the service of
                                     8   process received for the party served, as listed above, cannot be forwarded to the
                                     9   intended party for one of the reasons listed below…” (Id.) Those stated reasons
                                    10   included (1) CSC not being the registered agent for the company [Plaintiff is] trying
                                    11   to serve or the status of the entity is no longer active; (2) company being served was
4440 Von Karman Avenue, Suite 250




                                    12   improperly named or identified; and (3) CSC has resigned as the registered agent
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13   for the company being served. (Id.) CSC also stated the other possibility that the
                                    14   entity served is “inactive at the state for one of the reasons listed below: withdrawn,
                                    15   surrendered, merged out of existence, dissolved, or revoked.” (Id.) All in all,
                                    16   CSC’s Rejection of Service of Process notice was unequivocal in its message that
                                    17   CSC was not the agent for service of process for JLRAplc and that service of
                                    18   process had not been properly effectuated.
                                    19          On December 13, 2019, despite apparent receipt of the CSC Rejection of
                                    20   Service Notice, Plaintiff contacted counsel for defendant JLRNA-LLC stating the
                                    21   intention to move for default against its parent company, JLRAplc, insinuating that
                                    22   service upon JLRAplc (a foreign entity) via JLRNA-LLC (the foreign entity’s
                                    23   American subsidiary) was proper because it was consistent with the Los Angeles
                                    24   Superior Court’s ruling in a recent (wholly separate) lawsuit. (Reynolds Decl., at
                                    25   ¶5.)
                                    26          On December 19, 2019, this law firm, having been retained by JLRAplc, sent
                                    27   a detailed meet-and-confer letter to Plaintiff which provided a preview of the
       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,   -3-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 4 of 12 Page ID #:3474



                                     1   arguments set forth in this motion. (See Exhibit 3 to Reynolds Decl., at ¶6.)
                                     2          On December 27, 2019, counsel representing Plaintiff and JLRAplc
                                     3   conducted a telephonic meet-and-confer which was memorialized with an email
                                     4   confirming that Plaintiff agreed to withhold moving for default against JLRAplc
                                     5   until after January 10, 2020, by which date JLRAplc intended to file its motion to
                                     6   quash service of process. (See Exhibit 4 to Reynolds Decl., at ¶7.) The email also
                                     7   confirmed the parties’ agreement that JLRAplc’s December 19, 2019 letter to
                                     8   Plaintiff, coupled with the December 27, 2019 phone conversation, satisfied the
                                     9   pre-filing meet and confer requirement as mandated by the local rules. (Id.)
                                    10          On January 9, 2019, the parties agreed that Plaintiff would hold off on filing
                                    11   any default paperwork against JLRAplc until after January 24, 2020, allowing
4440 Von Karman Avenue, Suite 250




                                    12   JLRAplc additional time to file the instant motion.             This agreement was
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13   memorialized in an email on the same date. (See Exhibit 5 to Reynolds Decl., at
                                    14   ¶8.)
                                    15                                               III.
                                    16                                     LEGAL AUTHORITIES
                                    17          A. Challenging Insufficiency of Service of Process
                                    18          A Rule 12(b)(5) motion is the proper vehicle for challenging the
                                    19   “insufficiency of service of process.” See Fed. R. Civ. Pro. 12(b)(5). The motion
                                    20   challenges the validity of the actual method or manner of service of process. “A
                                    21   federal court does not have jurisdiction over a defendant unless the defendant has
                                    22   been served properly under Fed. R. Civ. P. 4.” Direct Mail Specialists v. Eclat
                                    23   Computerized Techs. Inc. (9th Cir. 1988) 840 F.2d 685, 688. While “Rule 4 is a
                                    24   flexible rule that should be liberally construed so long as a party receives sufficient
                                    25   notice of the complaint” (United Food &Commercial Workers Union v. Alpha Beta
                                    26   Co. (9th Cir. 1984) 736 F.2d 1371, 1382), “neither actual notice nor simply naming
                                    27   the defendant in the complaint will provide personal jurisdiction” absent substantial
       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,     -4-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 5 of 12 Page ID #:3475



                                     1   compliance with its requirements (Benny v. Pipes (9th Cir. 1986) 799 F.2d 489,
                                     2   492).
                                     3           Once service of process is properly challenged, “the party on whose behalf
                                     4   [service] is made must bear the burden of establishing its validity.” Brockmeyer v.
                                     5   May (9th Cir. 2004) 383 F.3d 798, 801. Upon a finding of improper service, it is
                                     6   within the district court's sound discretion to determine whether to quash service of
                                     7   process or to dismiss the case. Stevens v. Sec. Pac. Nat. Bank (9th Cir. 1976) 538
                                     8   F.2d 1387, 1389.
                                     9           B. Requirements for Service of Process of a Corporation
                                    10           Since JLRAplc is a corporation, service of process must comply with FRCP
                                    11   4(h):
4440 Von Karman Avenue, Suite 250




                                    12           (h) Serving a Corporation, Partnership, or Association. Unless federal
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13           law provides otherwise or the defendant's waiver has been filed, a
                                    14           domestic or foreign corporation, or a partnership or other
                                    15           unincorporated association that is subject to suit under a common
                                    16           name, must be served:
                                    17                  (1) in a judicial district of the United States:
                                    18                          (A)    in the manner prescribed by Rule 4(e)(1) for
                                    19                             serving an individual [i.e., “following state law for
                                    20                             serving a summons in an action brought in courts of
                                    21                             general jurisdiction in the state where the district court
                                    22                             is located or where service is made”]; or
                                    23                          (B)    by delivering a copy of the summons and of the
                                    24                             complaint to an officer, a managing or general agent,
                                    25                             or any other agent authorized by appointment or by
                                    26                             law to receive service of process and--if the agent is
                                    27

       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,     -5-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 6 of 12 Page ID #:3476



                                     1                             one authorized by statute and the statute so requires--
                                     2                             by also mailing a copy of each to the defendant; or
                                     3                  (2) at a place not within any judicial district of the United States,
                                     4                  in any manner prescribed by Rule 4(f) for serving an individual,
                                     5                  except personal delivery under (f)(2)(C)(i).
                                     6                                                  IV.
                                     7                                               ARGUMENT
                                     8      A. Plaintiffs Have Failed to Effect Proper Service under the Hague Service
                                     9          Convention
                                    10          Pursuant to California Code of Civil Proc. §413.10(c), the rules for serving a
                                    11   foreign corporation are subject to the “Hague Service Convention.” California
4440 Von Karman Avenue, Suite 250




                                    12   Courts may not exercise jurisdiction in violation of an international treaty.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13   Volkswagenwerk Aktiengesellschaft v. Schlunk (1988) 486 U.S. 694, 699. Because
                                    14   the treaty is a creature of federal law, the “Convention preempts inconsistent
                                    15   methods of service prescribed by state law in all cases to which it applies. Ibid.
                                    16   The “Convention” creates a Central Authority to be designated by each signatory to
                                    17   the Treaty. This Central Authority has the responsibility for receiving the request
                                    18   for service, serving the judicial documents, then certifying and returning the
                                    19   certificates of service (Chapter 1, Articles 3 through 6). This process may be
                                    20   accomplished by use of prescribed forms which are part of the Treaty.
                                    21          The United States and United Kingdom are signatories to the Hague
                                    22   Convention. The United Kingdom adopted Articles 2 through 8 of the Hague
                                    23   Convention and designated the Senior Master of the Royal Courts of Justice located
                                    24   at Strand, London WC2A 2 LL as its Central Authority for the purpose of effecting
                                    25   service of process. Plaintiffs have not served the summons and complaint to the
                                    26   Senior Master of the Royal Courts of Justice in England, and have not satisfied any
                                    27   of the requirements set forth in Chapter 1, Articles 2 through 6 of the “Convention.”
       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,       -6-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 7 of 12 Page ID #:3477



                                     1      B. Plaintiffs      Have      Failed      to   Comply   with   California     Statutory
                                     2          Requirements for Effective Service of Process to a Foreign Corporation
                                     3          The exception to service through the Hague Convention is prescribed under
                                     4   California Code of Civil Proc. §416.10, which provides that a summons may be
                                     5   served on a corporation by serving:
                                     6                  (a)     The person designated as an agent for service of process;
                                     7                  (b)     The president, chief executive officer, or other head of the
                                     8                          corporation, a vice president, a secretary or assistant secretary, a
                                     9                          treasurer or assistant treasurer, a controller or chief financial
                                    10                          officer, a general manager, or a person authorized by the
                                    11                          corporation to receive service of process.
4440 Von Karman Avenue, Suite 250




                                    12                  …
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13                  (d)     If authorized by any provision in Section …210 … of the
                                    14                          Corporations Code. [Emphasis added.]
                                    15          CSC is not a designated agent, or otherwise authorized to accept service on
                                    16   behalf of JLRAplc. CSC is not an officer, director, or agent of JLRAplc. Simply
                                    17   leaving a copy of the summons and complaint with the receptionist at CSC is
                                    18   insufficient to effect service on JLRAplc, and Plaintiffs were advised of this fact
                                    19   when CSC issued its Rejection of Service of Process. (See Exhibit 2 to Reynolds
                                    20   Decl., at ¶4.)
                                    21          The California Corporations Code provides an alternative to the Hague
                                    22   Convention for service to a foreign corporation. The Corporation Code §2110
                                    23   permits service of process on a foreign corporation in the following manner:
                                    24                  Delivery by hand a copy of any process against a foreign corporation
                                    25                  (a) to any officer of the corporation or its general manager in this state,
                                    26                  …(b) to any natural person designated by its agent for the service of
                                    27                  process, or (c) if the corporation has designated a corporate agent, to
       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,        -7-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 8 of 12 Page ID #:3478



                                     1                  any person named in the latest certificate of the corporate agent filed
                                     2                  pursuant to Section 1505 shall constitute valid service on the
                                     3                  corporation. [Emphasis added.]
                                     4          A “general manager” is defined as an agent of the corporation, i.e., one
                                     5   employed by the entity. Gibble v. Car-Lene Research (1998) 67 Cal.App.4th 295,
                                     6   303.    In Manchester v. Sivantos GMBH (2018) U.S. Dist. LEXIS 14108, 19,
                                     7   plaintiff, a manufacturer of a hearing aid technology brought suit against Sivantos
                                     8   GMBH, a German corporation and its American affiliate Sivantos, Inc. for
                                     9   misappropriation       of    trade    secrets,   breach   of   contract,   and   fraudulent
                                    10   misrepresentation.       Plaintiff claimed to have served Sivantos, GMBH via its
                                    11   American subsidiary pursuant to California state law. The court granted Sivantos,
4440 Von Karman Avenue, Suite 250




                                    12   GMBH’s motion to dismiss for improper service because in the absence of any
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13   evidence to show that Sivantos, Inc. acted as Sivantos GMBH’s “general manager”
                                    14   in California, plaintiff had not met her burden to show that she properly served
                                    15   Sivantos GMBH, by serving Sivantos, Inc.
                                    16          Here, Plaintiffs attempted to serve JLRAplc via JLRNA-LLC via the agent
                                    17   for service of process authorized by JLRNA-LLC. Neither CSC nor JLRNA-LLC
                                    18   is an employee or agent of JLRAplc, let alone an officer or general manager.
                                    19   Neither SCS nor JLRNA-LLC is designated as being authorized to accept service
                                    20   on behalf of JLRAplc. The attempted service of the summons and complaint is
                                    21   improper, and ineffective as mandated by California Code of Civil Proc. §416.10
                                    22   and California Corporations Code §2100.
                                    23      C. Plaintiffs Service of Process upon JLRNA-LLC Was Improper
                                    24          JLRAplc anticipates that Plaintiffs may rely on the theory of the
                                    25   representative services doctrine to argue that service of JLRNA-LLC on behalf of
                                    26   JLRAplc was proper. The analysis begins with the “firm proposition that neither
                                    27   ownership nor control of a subsidiary corporation by a foreign parent corporation,
       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,        -8-
                                         QUASH SERVICE OF SUMMONS
                                Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 9 of 12 Page ID #:3479



                                     1   without more, subjects the parent to the jurisdiction of the state where the
                                     2   subsidiary does business.” Sonora Diamond Corp. v. Superior Court (2000), 83
                                     3   Cal.App.4th 523, 540. “‘Control’ in this context means the degree of direction and
                                     4   oversight normal and expected from the status of ownership; it comprehends such
                                     5   common characteristics as interlocking directors and officers, consolidated
                                     6   reporting, and shared professional services. [Citations.] The relationship of owner
                                     7   to owned contemplates a close financial connection between parent and subsidiary
                                     8   and a certain degree of direction and management exercised by the former over the
                                     9   latter. [Citations.]” Sonora, supra, at pp. 540–541. Thus, for purposes of acquiring
                                    10   jurisdiction over the foreign parent company based on agency, that company must
                                    11   exercise a degree of control over the local entity that is more pervasive than these
4440 Von Karman Avenue, Suite 250




                                    12   common features signal. It must veer into management by the exercise of control
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13   over the internal affairs of the subsidiary and the determination of how the company
                                    14   will be operated on a day-to-day basis. Sammons Enterprises, Inc. v. Superior
                                    15   Court (1988) 205 Cal.App.3d 1427, 1434; Williams v. Canon, Inc. (C.D.Cal.1977)
                                    16   432 F.Supp. 376, 380. It is the “rare occasion” where a court is willing to treat a
                                    17   parent and subsidiary as one entity for jurisdictional purposes. Calvert v. Huckins
                                    18   (E.D.Cal.1995) 875 F.Supp. 674, 678. In the absence of a showing of fraud or
                                    19   injustice, courts will generally respect the presumption of corporate separateness in
                                    20   a jurisdictional analysis. Ibid.; Sammons, supra, 205 Cal.App.3d at p. 1434.
                                    21          As a practical matter, the parent must be shown to have moved beyond the
                                    22   establishment of general policy and direction for the subsidiary and in effect taken
                                    23   over performance of the subsidiary’s day-to-day operations in carrying out that
                                    24   policy. [Citations.]” Sonora, supra, 83 Cal.App.4th at p. 542. Mere “ownership of
                                    25   a locally incorporated subsidiary does not warrant the exercise of jurisdiction over a
                                    26   foreign corporation unless the foreign parent ‘manipulates the subsidiary to the
                                    27   detriment of creditors or the subsidiary is the alter ego of the parent. Empire Steel
       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,   -9-
                                         QUASH SERVICE OF SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 10 of 12 Page ID
                                                                      #:3480


                                     1   Corp., supra, 56 Cal.2d at p. 831.’ (Westinghouse Electric Corp. v. Superior Court
                                     2   (1976) 17 Cal.3d 259, 274).” J.M. Sahlein Music Co. v. Nippon Gakki Co., Ltd.
                                     3   (1987) 197 Cal.App.3d 539, 543.) In contrast, jurisdiction will not lie where the
                                     4   parent is a true holding company the business of which is not operations but passive
                                     5   investment. Sonora, supra, 83 Cal.App.4th at p. 543.
                                     6          Here, there exists no factual framework to support Plaintiff’s claim regarding
                                     7   the validity of serving with process JLRAplc, a foreign holding company, via its
                                     8   North American subsidiary. JLRAplc is a public limited company incorporated
                                     9   under the laws of England and Wales (Company No. 06477691) and maintains its
                                    10   headquarters in Whitley, Coventry, United Kingdom.           (Declaration of Keith
                                    11   Benjamin (hereinafter “Benjamin Decl.”), at ¶4.) JLRAplc's trading activity is
4440 Von Karman Avenue, Suite 250




                                    12   listed as a holding company and its shareholder is TML Holdings PTE. Ltd.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13   JLRAplc is the shareholder of Jaguar Land Rover Holdings Limited, which is also a
                                    14   holding company and is in the business of manufacturing and selling luxury motor
                                    15   vehicles. (Id., at ¶5.) Currently, JLRAplc employs four (4) employees, none of
                                    16   whom are located in California. (Id., at ¶6.) JLRAplc does not maintain an office
                                    17   or other facility in California. (Id., at ¶7.) JLRAplc is a foreign parent company of
                                    18   co-defendant JLRNA-LLC. (Id., at ¶8.) JLRAplc is not an alter ego of JLRNA-
                                    19   LLC.     (Id., at ¶9.) At all relevant times, JLRAplc has neither exercised control
                                    20   over the internal affairs of JLRNA-LLC nor dictated how JLRNA-LLC will be
                                    21   operated on a day-to-day basis. (Id., at ¶10.)
                                    22          In sum, JLRAplc does not exercise control over JLRNA-LLC beyond the
                                    23   basic ownership and control that one would expect to exist between a holding
                                    24   company and its local subsidiary. That is, JLRAplc does not manage the internal
                                    25   affairs of its North American subsidiary or determine how the company will be
                                    26   operated on a day-to-day basis. Thus, under applicable precedent, there is no basis
                                    27   for jurisdiction over JLRAplc, let alone service of process via JLRAplc’s North
       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,   - 10 -
                                         QUASH SERVICE OF SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 11 of 12 Page ID
                                                                      #:3481


                                     1   American subsidiary.          The attempted service of process was improper and
                                     2   ineffective; therefore, dismissal or, at a minimum, nullification of the service of
                                     3   process, is the appropriate remedy.
                                     4                                                V.
                                     5                                           CONCLUSION
                                     6          Based upon the foregoing, the moving party requests that the Court dismiss
                                     7   this case against Jaguar Land Rover Automotive plc based upon lack of
                                     8   jurisdiction. In the alternative, JLRAplc requests that the Court quash service of
                                     9   process based on the improper service upon the foreign parent company.
                                    10

                                    11   Dated: January 23, 2020                     EVANS FEARS & SCHUTTERT LLP
4440 Von Karman Avenue, Suite 250




                                    12
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                                                                      /s/ Elizabeth V. McNulty
                                    13                                                Elizabeth V. McNulty
                                                                                      Christine Diaz Reynolds
                                    14                                                Attorneys for Defendant
                                    15
                                                                                     JAGUAR LAND ROVER
                                                                                     AUTOMOTIVE plc
                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,     - 11 -
                                         QUASH SERVICE OF SUMMONS
                                    Case 2:19-cv-09436-CJC-E Document 257-1 Filed 01/24/20 Page 12 of 12 Page ID
                                                                      #:3482


                                     1                                      PROOF OF SERVICE
                                     2         I am employed in the County of Orange, State of California. I am over the
                                         age of 18 and not a party to the within action; my business address is 4440 Von
                                     3   Karman Avenue, Suite 250, Newport Beach, California, 92660.
                                     4        On January 24, 2020, I served, in the manner indicated below, the foregoing
                                         document described as: MEMORANDUM OF POINTS AND AUTHORITIES
                                     5   IN SUPPORT OF MOTION TO DISMISS JAGUAR LAND ROVER
                                         AUTOMOTIVE PLC OR, IN THE ALTERNATIVE, MOTION TO QUASH
                                     6   SERVICE OF SUMMONS on the interested parties in this action as follows:
                                     7
                                              BY ELECTRONIC TRANSMISSION: ELECTRONIC COURT
                                     8         FILING (ECF): the above-entitled document to be served electronically
                                               through the United States District Court, Central District ECF website,
                                     9
                                               addressed to all parties appearing in the Court’s ECF service list. A copy
                                    10         of the “Filing Receipt” PAGE will be maintained with the original
                                               document in our office.
                                    11
                                              (FEDERAL) I declare that I am employed in the office of a member of the
4440 Von Karman Avenue, Suite 250




                                    12         bar of this court at whose direction the service was made.
   Evans Fears & Schuttert LLP

    Newport Beach, CA 92660




                                    13
                                                I declare under penalty of perjury under the laws of the State of California
                                    14   that the above is true and correct. Executed on January 24, 2020 at Newport Beach,
                                         California.
                                    15

                                    16
                                                                             ____________________________
                                    17                                        Lorry Abercrombie
                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

       {00083950 28
                  }                      MEMORANDUM OF POINTS AND AUTHORITIES
                                         MOTION TO DISMISS OR, IN THE ALTERNATIVE,   - 12 -
                                         QUASH SERVICE OF SUMMONS
